Citation Nr: 1119039	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  06-21 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hepatitis, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for peripheral neuropathy, Guillian-Barré syndrome, to include as due to exposure to Agent Orange.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION


The Veteran had active service from September 1966 to September 1968, including service in the Republic of Vietnam from March 1967 to March 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2005 by the Department of Veterans Affairs (VA) New York, New York, Regional Office (RO).

The Veteran requested a Travel Board hearing in connection with the current claims.  The hearing was scheduled and subsequently held before the undersigned Veterans Law Judge (VLJ) in April 2009.  The Veteran testified at that time and the hearing transcript is of record.

The Veteran's claims were previously before the Board in June 2009 and remanded for additional evidentiary development, to include providing the Veteran proper notice, obtaining outstanding medical records, and affording the Veteran VA examinations.  Unfortunately, another remand is required for the reasons discussed below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Veteran in this case had active service from September 1966 to September 1968, including service in the Republic of Vietnam from March 1967 to March 1968.  A review of the Veteran's service personnel records (SPRs) also shows that the Veteran was transferred to the Army Reserves following the completion of his active duty period.  The Veteran's terminal reserve obligation date was September 25, 1972.  The Veteran's records from this period of service are not associated with the claims file and should be requested.
VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  However, where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2 (2010).

The Veteran was afforded a VA Compensation and Pension (C&P) hepatitis examination in February 2005.  He was noted to have hepatitis and a notation on the examination report indicated that "laboratories have been performed to determine what kind of hepatitis he had in the past."  However, these laboratory reports are not included in the examination report or the claims file.  Therefore, a copy of these laboratory reports should be obtained on remand.  The Veteran was also afforded another VA C&P hepatitis examination in December 2009.  The results of this examination, however, showed no evidence of hepatitis of any kind.  In light of these conflicting examination reports, the Board finds that a new VA examination is needed to determine whether the Veteran has or had currently diagnosed hepatitis during the claims period and if so, whether the hepatitis is related to the Veteran's period of active service.

The Veteran was also afforded a VA C&P peripheral nerves examination in February 2005.  The examiner noted that the Veteran had a "history of Miller-Fisher variant Guillian-Barré syndrome," but failed to render any kind of diagnosis or provide an opinion regarding the etiology of the Veteran's Guillian-Barré syndrome, its residuals, and/or its relationship to service, if any.  The Veteran subsequently underwent another VA C&P peripheral nerves examination March 2010.  The examiner noted the Veteran's past history of Guillian-Barré syndrome with residual paresthesias in the extremities.  Initially, the examiner indicated that these conditions were "at least as likely as not" related to the Veteran's active military service."  However, the examiner later provided addenda in May and August 2010 in which she indicated that it was "not likely" that the Veteran's peripheral neuropathy was "secondary" to Agent Orange exposure because the condition was not manifested within one year after the date of the Veteran's last exposure to herbicides.  She also stated that she was unable to determine the etiology of the Veteran's Guillian-Barré syndrome without resort to mere speculation.  However, the examiner acknowledged that there were several etiologies for Guillian-Barré syndrome, including viral infections and chemical exposure.  In light of these conflicting examination reports, the Board finds that a new VA examination is needed to determine whether the Veteran has or had currently diagnosed Guillian-Barré syndrome (and residuals thereof) during the claims period and if so, whether the Guillian-Barré syndrome (or residuals) is related to the Veteran's period of active service.
 
The Board requested in the June 2009 remand order that the Veteran provide, or authorize VA to obtain, any and all treatment records from M. Nelson, D.O, pertaining to the Veteran dated from February 1999 to the present.  Correspondence from Dr. Nelson's office staff indicated that the Veteran was initially treated by LKBN Neurology on February 2, 1999.  He continued treatment there until January 18, 2000.  The relationship, if any, between Dr. Nelson and LKBN Neurology is unclear from the claims file, but the medical staff stated that "if you need the medical records for this time period we would need to retrieve them from archives."  To date, no follow-up efforts have been made to associate these outstanding records with the claims file.  Accordingly, the Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment for his claimed hepatitis and peripheral neuropathy, Guillian-Barré syndrome that are not already of record. 

The Veteran also receives medical care through VA.  VA is required to make reasonable efforts to help a veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the RO/AMC should attempt to obtain all VA medical records pertaining to the Veteran that are dated from March 3, 2005.  
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his claimed hepatitis and Guillian-Barré syndrome, including residuals thereof, since his discharge from active service.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, including records from M. Nelson, D.O. and LKBN Neurology which are not already of record.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran that are dated from March 3, 2005.  In addition, obtain a copy of the laboratory results associated with the Veteran's February 2005 VA C&P hepatitis examination.  An attempt should also be made to obtain any other VA medical records identified by the Veteran in response to Step One which are not already of record.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  Contact the appropriate service department and/or Federal agency to obtain complete copies of the Veteran's personnel records (SPRs) and service treatment records (STRs) from his period of Army Reserve service (i.e., September 1968 to September 1972).  Facilities that should be contacted include, but are not limited to, the National Personnel Records Center (NPRC), the Records Management Center (RMC) and the Army Human Resources Command (HRC) in St. Louis, Missouri.  See VBA Adjudication Manual, M21-1MR, III.iii.2.B.13.a.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

4.  After all of the above development is completed, schedule the Veteran for a VA examination to assess the nature and etiology of the claimed hepatitis and its relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

In particular, the examiner is asked to express an opinion as to whether the Veteran has had hepatitis or residuals thereof since August 2004.  If so, the examiner is then asked to express an opinion as to whether the hepatitis or residuals thereof are at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service.  The examiner is asked to discuss the significance, if any, of any of the Veteran's risk factors for hepatitis in reaching this conclusion.  The examiner is also asked to reconcile, if possible, the discrepancies contained in the February 2005 and December 2009 VA examination reports pertaining to the Veteran's hepatitis diagnosis or lack thereof.  If such reconciliation is not possible, the examiner should so state.  The examiner must provide a complete rationale for any stated opinion.

5.  Schedule the Veteran for a VA examination to assess the nature and etiology of the claimed Guillian-Barré syndrome (and residuals) and its relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  
    
In particular, the examiner is asked to express an opinion as to whether the Veteran has or had currently diagnosed Guillian-Barré syndrome (or residuals thereof) since August 2004.  If so, the examiner is then asked to express an opinion as to whether the currently diagnosed Guillian-Barré syndrome (or residuals thereof) is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service.  The examiner is also asked indicate whether the Veteran's well-documented neuropathies of the extremities are a residual of the Guillian-Barré syndrome or a separate and distinct disability.  Furthermore the examiner is asked to reconcile, if possible, the discrepancies contained in the February 2005 and March 2010 VA examination reports (and the subsequent addenda).  If such reconciliation is not possible, the examiner should so state.  The examiner must provide a complete rationale for any stated opinion.

6.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiner if they are deficient in any manner.

7.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


